 1
 2
 3
 4
 5
 6
 7
 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   MADIHA MINER,                                    No. 2:19-cv-1496 MCE AC PS
12                      Plaintiff,
13          v.                                        ORDER
14   UNITED STATES OF AMERICA, FBI
     and CIA,
15
                        Defendants.
16

17
18          Plaintiff, proceeding pro se, filed the above-entitled action. The matter was referred to a

19   United States Magistrate Judge pursuant to Local Rule 302(c)(21).

20          On August 29, 2019, the magistrate judge filed findings and recommendations herein

21   which were served on plaintiff and which contained notice to plaintiff that any objections to the

22   findings and recommendations were to be filed within twenty-one days. ECF No. 7. Plaintiff has

23   not filed objections to the findings and recommendations.

24          The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations filed August 29, 2019, are adopted in full; and

28   ////
                                                      1
 1          2. All claims against all defendants are DISMISSED with prejudice, and all pending
 2   motions, including ECF No. 3 and 5, are dismissed as MOOT, and this case is closed.
 3          IT IS SO ORDERED.
 4   Dated: October 11, 2019
 5
 6
 7
 8
 9
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                   2
